Citation Nr: 9926322	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss 
disability, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1957 to 
February 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision denied the appellant's 
claim for service connection for bilateral hearing loss.

In a July 1997 decision, the Board granted service connection 
for hearing loss disability, left ear, and denied service 
connection for hearing loss disability, right ear.  The Board 
denied the claim for service connection for hearing loss 
disability, right ear, because it determined that the 
appellant had not brought forth evidence of a well-grounded 
claim for service connection for hearing loss disability of 
the right ear.  Specifically, the appellant had not shown 
that he had a current hearing loss disability in his right 
ear.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court").  The Secretary of Veterans Affairs (the Secretary) 
filed a motion to partially vacate the Board's July 1997 
decision as to the claim for service connection for hearing 
loss disability, right ear, and remand the issue, which 
motion the Court granted on June 19, 1998.  [redacted] 
(U.S. Vet. App. [redacted]).  In the Secretary's 
motion, he did not address nor contest the Board's finding 
that the claim for service connection for hearing loss 
disability, right ear, was not well grounded.  Rather, the 
Secretary determined that the February 1994 VA audiological 
evaluation was inadequate because the appellant's hearing had 
not been tested at 3000 Hertz.  The Board notes that the 
Court has held that the duty to assist applies only when the 
appellant has brought forth evidence of a well-grounded 
claim.  Regardless, in December 1998, the Board remanded the 
claim for a VA audiological evaluation.  The requested 
development has been accomplished, to the extent possible, 
and the case has been returned to the Board for further 
appellate review.



FINDINGS OF FACT

1.  The record indicates that the appellant was diagnosed 
with impairment of hearing, bilateral, high frequency, while 
in service in November 1968.

2.  The appellant has a current diagnosis of mild high 
frequency sensorineural hearing loss in the right ear.

3.  Competent evidence of a current hearing loss disability 
in the right ear is not of record.


CONCLUSION OF LAW

The claim for service connection for hearing loss disability, 
right ear, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he incurred a right ear hearing 
loss disability in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  Service connection 
for sensorineural hearing loss (an organic disease of the 
nervous system) may be granted if manifest to a compensable 
degree within one year of separation from service.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as sensorineural hearing loss 
(organic disease of the nervous system), service connection 
is warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that his hearing loss arose 
under combat situation.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1998), 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155 
(1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).

The appellant's hearing was examined on several occasions 
during active service.  At his September 1968 audiological 
examination during active service, pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
50
40

Since the pure tone thresholds at 3000 Hertz was at least 40 
decibels in the right ear, the appellant's hearing loss in 
the right ear during service satisfied the regulatory 
definition of a hearing loss disability.  See 38 C.F.R. 
§ 3.385.  However, there remained the issues of whether there 
was a chronic disability and/or a post service disability.

In February 1971, testing disclosed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
05
05
00

Based on the 1971 finding, chronicity could be legitimately 
questioned.

In February 1975 testing disclosed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
25

In May 1976, testing disclosed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
20


On VA audiological evaluation in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
-
25

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  The diagnosis was mild high 
frequency sensorineural hearing loss in the right ear.  

On VA audiological evaluation in March 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
35

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  The VA examiner stated, 
"According to VA standards, in the right ear, there is 
normal hearing acuity through 4000 Hz."  The VA examiner 
noted that she had reviewed the appellant's claims file and 
summarized the findings from the audiometric examinations.  
She stated the following as to the varying results of the 
audiograms:

The differences noted on the 1968, 1994, 
and 1999 audiograms may be due to several 
factors.  In 1968, we do not know the 
quality of the testing facilities, 
i.e.[,] the type of sound booth used or 
type of equipment used.  Also, the skill 
of the examination is not known [w]hereas 
the exams done in 1994 and 1999 were done 
in the tope of the line, double wall 
audiometric test booth by qualified and 
certified audiologists.  This may account 
for the differences in the test scores 
obtained between 1968 examination and the 
following examinations.

The Board is aware the Secretary of VA had determined that 
the February 1994 VA examination was inadequate because the 
appellant's hearing had not been tested at 3000 Hertz.  
Regardless of the determination, the Board finds that such 
examination is still evidence, which must be considered in 
adjudicating the claim.  That examination did not disclose 
the presence of a hearing loss disability for VA purposes as 
to the 500, 1000, 2000, and 4000 Hertz frequencies.  The 
inadequacy of the examination does not disclose the presence 
of a hearing loss disability.

The appellant's claim for hearing loss disability, right ear, 
is not well grounded.  The Board is aware that the 
audiological evaluation in service revealed a hearing loss 
disability in the right ear.  However, the two post-service 
audiological evaluations in 1994 and 1999 have not revealed a 
hearing loss disability, right ear, in accordance with 38 
C.F.R. § 3.385.  Chronicity was not established during 
service.  Rather, the examination conducted prior to 
retirement refutes chronicity of a hearing loss disability.  
Thus, the appellant has not established that he has a current 
hearing loss disability, right ear, see 38 C.F.R. § 3.385, 
which is a requirement for the granting of service 
connection, see Caluza, supra.  

Neither the February 1994 or March 1999 audiological 
evaluation revealed any auditory threshold in the right or 
left ear of 40 decibels or greater nor did either reveal that 
the appellant had at least three thresholds that were 26 
decibels or greater in the right or left ear.  See 38 C.F.R. 
§ 3.385.  Further, his speech recognition was 96 percent in 
the right ear, which is greater than 94 percent.  See id.  
The VA examiner, who conducted the March 1999 audiological 
evaluation, stated that the appellant had no hearing loss 
disability in the right ear.  Thus, the appellant does not 
have a current hearing loss disability as measured under 
38 C.F.R. § 3.385.  

In Hensley v. Brown, the Court recognized that a appellant, 
for VA purposes, can have normal hearing, abnormal hearing, 
which is not a disability for VA purposes, and a hearing loss 
"disability," for which service connection may be 
warranted.  Hensley, 5 Vet. App. 155, 157 (1993).  The 
appellant's pure tone threshold was 25 in the right ear at 
4000 Hertz in February 1994, and was 25 in the right ear at 
both 2000 and 3000 Hertz and was 35 at 4000 Hertz in March 
1999, which would indicate abnormal hearing at those 
thresholds.  In this case, although the appellant had 
abnormal hearing at those thresholds in the right ear, it is 
not a hearing loss "disability" for VA purposes.  See 
Hensley, supra.  Because the evidence establishes that the 
appellant does not have a hearing loss disability for VA 
purposes, the claim is not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. App. 
at 143-44.  Further, assuming that the appellant is claiming 
that he has current, hearing loss disability, right ear, he 
is a lay person, and his opinion is not competent.  See 
Layno, 6 Vet. App. at 470.  The appellant's own, unsupported 
opinion does not give rise to a well-grounded claim for 
service connection for hearing loss disability, right ear.

In making this determination, the Board is aware that 
sensorineural hearing loss is an organic disease of the 
nervous system.  As stated above, an organic disease of the 
nervous system is a chronic disease and is subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 1991).  Brannon v. Derwinski, 1 Vet. App. 314, 316-317 
(1991).  However, there is no indication that the appellant 
incurred a hearing loss disability in the right ear to a 
compensable degree within one year of separation from 
service.  The mere fact that a appellant has an organic 
disease of the nervous system during or after service is not 
determinative unless that disease results in disability.  For 
hearing loss purposes, VA has defined a hearing loss 
disability as a condition that meets the provisions of 
38 C.F.R. § 3.385.  There is no post service evidence that 
establishes that the appellant has ever had a post service 
hearing loss disability of the right ear.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in September 1995 and a supplemental 
statement of the case in May 1999.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).  


ORDER

Service connection for right ear hearing loss disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

